Case 3:18-cv-14862-AET-TJB Document 8-2 Filed 12/13/18 Page 1 of 2 PageID: 68



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By:     Wayne E. Pinkstone, Esq.
        John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
wpinkstone@foxrothschild.com
Attorneys for Defendants Westlake
Master Association Inc., and Bobbie Rivere,
Dennis Lafer, Richard E. Fontana, Marie
Miller, James P. Garrett, David J. Whelan,
Michael W. Yudkin, Diane E. O’Connor,
and Peter J. Martinasco

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 PHILIP LEFKOWITZ, ET AL.,
                                                 Civil Action No. 3:18-cv-14862-AET-TJB
                        Plaintiffs,

           v.                                          CERTIFICATION OF WAYNE E.
                                                            PINKSTONE, ESQ.
 WESTLAKE MASTER ASSOCIATION,
 INC. ET AL.,

                        Defendants.


       Wayne E. Pinkstone, Esq., of full age and on personal knowledge, hereby certifies as

follows:

       1.       I am an attorney-at-law in the State of New Jersey and a partner with the law firm

of Fox Rothschild LLP, counsel for Defendants Westlake Master Association Inc., Bobbie Rivere,

Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett, David J. Whelan, Michael W.

Yudkin, Diane E. O’Connor, and Peter J. Martinasco (“Defendants”) in the above-captioned

matter. I make this certification based on personal knowledge in support of Defendants’ Motion
Case 3:18-cv-14862-AET-TJB Document 8-2 Filed 12/13/18 Page 2 of 2 PageID: 69



to Dismiss Counts I, II, III, V, and VI of the Complaint insofar as they relate to Defendants’ alleged

refusal to construct a path and Sabbath-accessible gate.

       2.      A true and correct copy of the August 30, 2018 letter correspondence from Gregory

J. Bevelock, Esq., to Ronald L. Perl, Esq., which was incorporated by reference in the paragraph

101 of the Complaint [ECF No. 1], is attached hereto as Exhibit A.

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements by me are willfully false, I am subject to punishment.

Dated: December 13, 2018                       Respectfully submitted,

                                               FOX ROTHSCHILD, LLP

                                               Attorneys for Defendants Westlake
                                               Master Association Inc., and Bobbie Rivere,
                                               Dennis Lafer, Richard E. Fontana, Marie
                                               Miller, James P. Garrett, David J. Whelan,
                                               Michael W. Yudkin, Diane E. O’Connor,
                                               and Peter J. Martinasco

                                               /s/ Wayne E. Pinkstone
                                               Wayne E. Pinkstone, Esq.
                                               John C. Atkin, Esq.
                                               Princeton Pike Corporate Center
                                               997 Lenox Drive
                                               Lawrenceville, NJ 08648-2311
                                               Tel: (609) 896-3600
                                               Fax: (609) 896-1469




                                                  2
